NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        APR 29 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 KENNETH E. BAPTISTE,                               No. 14-17012

              Plaintiff - Appellant,                D.C. No. 2:08-cv-01420-KJM

    v.
                                                    MEMORANDUM*
 C. HOPSON; et al.,

               Defendants - Appellees.

                     Appeal from the United States District Court
                        for the Eastern District of California
                     Kimberly J. Mueller, District Judge, Presiding

                               Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

         Kenneth E. Baptiste, a California state prisoner, appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious dental needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Albino v. Baca, 747 F.3d 1162, 1168 (9th Cir.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2014) (en banc) (summary judgment); Zadrozny v. Bank of N.Y. Mellon, 720 F.3d
1163, 1167 (9th Cir. 2013) (dismissal under Fed. R. Civ. P. 12(b)(6)). We affirm.

      The district court properly dismissed Baptiste’s action against defendants

Felker, Leo, Callegari, Acquaviva, and Christie because Wolf failed to allege facts

sufficient to state a plausible claim for relief. See Peralta v. Dillard, 744 F.3d
1076, 1086 (9th Cir. 2014) (reliance on the medical opinion of staff dentists to

deny a grievance does not constitute deliberate indifference); Starr v. Baca, 652
F.3d 1202, 1207-08 (9th Cir. 2011) (a supervisor is liable under § 1983 only if he

or she is personally involved in the constitutional deprivation or there is a

“sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation” (citation and internal quotation marks omitted)).1

      The district court properly dismissed Baptiste’s action against defendant

Dunn as time-barred. See Knox v. Davis, 260 F.3d 1009, 1013 (9th Cir. 2001)

(explaining that federal courts apply the statute of limitations for personal injury

1
  We note that a panel previously reversed the district court’s dismissal of
Baptiste’s original complaint under 28 U.S.C. §§ 1915A and 1915(e)(2). Baptiste
v. Dunn, 448 F. App’x 680 (9th Cir. 2011). However, on remand, Baptiste was
given an opportunity to file an amended complaint, and we conclude that the
district court properly dismissed this amended complaint.




                                           2                                    14-17012
actions in the forum state, and that allegations of continuing impact from past

violations is not sufficient to toll the statute of limitations); see also Cal. Code Civ.

Proc. § 335.1.

      The district court properly dismissed Baptiste’s claims for damages against

all defendants in their official capacities because a state official sued in an official

capacity is not a “person” for purposes of a § 1983 damages action. See Will v.

Michigan Dept. of State Police, 491 U.S. 58, 71 (1989).

      The district court properly granted summary judgment to defendants Hopson

and Simpson because Baptiste failed to raise a genuine dispute of material fact as

to whether these defendants were deliberately indifferent to his serious dental

needs. See Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th Cir. 2004) (a prison

official is deliberately indifferent only if he or she knows of and disregards an

excessive risk to inmate health; neither a difference of opinion concerning the

course of treatment nor mere negligence in diagnosing or treating a medical

condition amounts to deliberate indifference). The district court also properly

granted summary judgment to defendants Leo and Felker because Baptiste’s

request for injunctive relief against these defendants is moot. See Dilley v. Gunn,

64 F.3d 1365, 1368 (9th Cir. 1995).

                                            3                                     14-17012
      The district court did not abuse its discretion by granting in part defendants

Simpson, Felker, Leo, and Hopson’s motion to strike the evidence submitted by

Baptiste in opposition to defendants’ motion for summary judgment. See Sea–

Land Serv., Inc. v. Lozen Int'l, LLC, 285 F.3d 808, 813 (9th Cir. 2002) (setting

forth standard of review).

      The district court did not abuse its discretion in denying Baptiste’s motion

for appointment of counsel because Baptiste failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009).

      AFFIRMED.




                                          4                                   14-17012